Case: 17-10110      Document: 00514277062         Page: 1    Date Filed: 12/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 17-10110                                   FILED
                                  Summary Calendar                         December 18, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

DANIEL MORIN,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-129-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Daniel Morin pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and was sentenced to 70
months of imprisonment and three years of supervised release. He argues that
the district court plainly erred in determining that his Texas aggravated
robbery conviction is a crime of violence for purposes of imposing the base
offense level in U.S.S.G. § 2K2.1(a)(3). He argues that Texas robbery is not a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10110    Document: 00514277062    Page: 2   Date Filed: 12/18/2017


                                No. 17-10110

crime of violence because it lacks the requisite element of the use of force.
However, he concedes that this court has already held that Texas robbery is a
crime of violence because it meets the generic definition of the enumerated
crime-of-violence offense of robbery, and he raises his argument to preserve it
for further review.
      Morin’s argument is foreclosed by United States v. Santiesteban-
Hernandez, 469 F.3d 376, 380-81 (5th Cir. 2006), overruled on other grounds
by United States v. Rodriguez, 711 F.3d 541, 547-63 (5th Cir. 2013) (en banc),
in which we held that robbery in violation of Texas Penal Code § 29.02 meets
the generic definition of the enumerated crime-of-violence offense of robbery.
See also United States v. Sanchez-Lopez, 493 F. App’x 557, 558 (5th Cir. 2012).
Accordingly, the Government’s motion for summary affirmance is GRANTED,
the Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                      2